                                                                              CLERKS OFFICE U.S. DIST. COURT
                                                                                 AT CHARLOTTESVILLE, VA
                                                                                        FILED
                                                                                   12/23/2019
                               UNITED STATES DISTRICT COURT                      JULIA C. DUDLEY, CLERK
                               WESTERN DISTRICT OF VIRGINIA                      BY: /s/ J. JONES
                                     CHARLOTTESVILLE DIVISION                        DEPUTY CLERK

     ELIZABETH SINES, et al.,                           CASE NO. 3:17-cv-00072

                                     Plaintiffs,        ORDER FINDING ELLIOTT KLINE
                                                        REMAINS IN CIVIL CONTEMPT;
                          v.
                                                        ORDER FOR ELLIOTT KLINE TO
     JASON KESSLER, et al.,                             SURRENDER TO CUSTODY OF THE
                                                        U.S. MARSHAL
                                      Defendants.
                                                        JUDGE NORMAN K. MOON


         This matter is before the Court further to this Court’s Order Finding Elliott Kline in Civil

  Contempt issued on November 27, 2019 (Dkt. 599), and the Second Civil Contempt Hearing for

  Elliot Kline, held on December 16, 2019 (Dkt. 609).

         This Court had warned Kline that in the days leading up to his Second Civil Contempt

  Hearing, his efforts “should demonstrate a single-minded focus on purging himself of contempt.”

  Dkt. 599 at 14 (¶ 39). By any measure, Kline fell far short.

         Kline has failed to follow this Court’s clear instructions how to purge himself of contempt

  in various respects. Where Kline did act, he did not do so with haste. In fact, he waited ten days

  after this Court found him in contempt to serve his long-overdue discovery responses on Plaintiffs.

  And those responses were woefully deficient. Nearly two years after Plaintiffs served requests for

  documents and interrogatories on Kline, after months of litigation, motions for sanctions, and this

  Court’s finding Kline in contempt, he answered Plaintiffs’ questions in a half-page e-mail, and he

  turned over one document. Moreover, it is readily apparent that Kline’s answers omitted material

  information.




                                                    1

Case 3:17-cv-00072-NKM-JCH Document 610 Filed 12/23/19 Page 1 of 16 Pageid#: 7887
         At bottom, Kline’s halfhearted and sluggish efforts offer little indication that he intends to

  meaningfully participate in discovery or in this case going forward. Rather, they demonstrate that

  the sanctions imposed thus far of $200 per day of non-compliance have not been adequate to coerce

  Kline into complying with the orders of Judge Hoppe and this Court. More stringent sanctions are

  required.

         For the reasons below and as well as those expressed at the Second Civil Contempt hearing,

  this Court finds that Elliott Kline is and remains in civil contempt of court, and that he has not

  taken the steps required to purge himself of contempt. This Court finds the following sanctions are

  warranted and are no greater than necessary to coerce Kline into compliance with Court orders:

         To coerce Kline into compliance with court orders, and to begin compensating Plaintiffs

  now for their losses caused by Kline’s contumacy, this Court ORDERS Kline to pay $600 to

  Plaintiffs, which shall be due to Plaintiffs immediately and no later than December 30, 2019, at

  5:00 P.M. EST, which sum reflects three days of the remedial fines Kline has incurred to date as

  a result of his non-compliance.

         This Court continues to impose upon Kline (and in favor of Plaintiffs) a remedial fine of

  $200 per day of his non-compliance, which fines began to be assessed starting December 2, 2019,

  and have continued to be incurred on each day thereafter—with the exception of the dates between

  December 16, 2019 and the date of the issuance of this Order.

         Finally, this Court ORDERS Kline to appear at the United States Courthouse in

  Charlottesville, Virginia, on Monday, January 6, 2020, at 12:00 P.M. EST, and surrender himself

  to the custody of the United States Marshals Service. Kline shall bring with him any and all

  documents, electronic devices, credentials to access e-mail and social media accounts, and

  materials he would need to purge himself of contempt. Kline will have the opportunity to avoid



                                                   2

Case 3:17-cv-00072-NKM-JCH Document 610 Filed 12/23/19 Page 2 of 16 Pageid#: 7888
  additional fines and incarceration if Kline purges himself of contempt beforehand; but, absent

  further written order from this Court, he shall surrender himself as directed on January 6, 2020.



                                                Background

         1.      On November 25, 2019, this Court found by clear and convincing evidence that

  Elliott Kline was in contempt of court for his pattern of serious, repeated violations of numerous

  discovery orders issued both by this Court and by U.S. Magistrate Judge Hoppe. Dkt. 600 at 73–

  77 (First Civil Contempt Hr’g Tr.).

         2.      At that Civil Contempt Hearing, this Court announced that, in order to bring Kline

  into compliance with these Orders, it would impose monetary sanctions on Kline of $200 per day

  of his continued non-compliance, which would be payable to Plaintiffs. Dkt. 600 at 77–78; see

  also id. at 59–60. But this Court suspended the fines until December 2, 2019, giving Kline time to

  comply before fines were incurred. Id. at 78–80.

         3.      And at that hearing, this Court further explained steps Kline was required to take in

  order to “bring [himself] into compliance” before December 2, in which case he would be able to

  avoid the remedial fines. Dkt. 600 at 78–79. These included, in no uncertain terms, that Kline

  “must respond in writing fully and completely to plaintiffs’ first set of interrogatories and requests

  for production of documents,” which Plaintiffs would send him again that day. Once completed,

  Kline “will send those to plaintiffs and e-mail them to the Court.” Id.

         4.      This Court concluded the Civil Contempt Hearing by scheduling a Second Civil

  Contempt Hearing on December 16, 2019 at 11:00 a.m., “to determine whether [Kline has] come

  into compliance with the order.” Id. at 80.




                                                    3

Case 3:17-cv-00072-NKM-JCH Document 610 Filed 12/23/19 Page 3 of 16 Pageid#: 7889
         5.      On November 27, 2019, this Court issued a written Order Finding Elliott Kline in

  Civil Contempt (“Civil Contempt Order”), that memorialized and expounded upon this Court’s

  findings at the contempt hearing. Dkt. 599. In that Order, as at the hearing, this Court explained

  how Kline’s conduct was contemptuous of numerous valid court orders. Dkt. 599 at 9–12 (¶¶ 23–

  34). This Court further ruled that “[t]o coerce Kline into compliance with court orders, this Court

  will impose upon Kline (and in favor of Plaintiffs) a remedial fine of $200 per day of his non-

  compliance, which fine will be suspended until December 2, 2019, to be incurred at 5:00 P.M.

  EST on that date and on each following day of non-compliance, until Kline purges himself of

  contempt.” Id. at 2; see also id. at 13, 15–16.

         6.      Under a heading entitled “Steps to Purge Himself of Contempt,” this Court wrote,

  “[a]s this Court explained to Kline at the Contempt Hearing, he must complete the following steps

  to purge himself of contempt.” Id. ¶ 41. These were:

              a. Kline must respond in writing fully and completely to Plaintiffs’ First Set
                 of Interrogatories and Plaintiffs’ Requests for Production of Documents.
                 When those are complete, Kline must send them to Plaintiffs and email them
                 to this Court’s Chambers account (moon.ecf@vawd.uscourts.gov) as well
                 as that of Judge Hoppe (hoppe.ecf@vawd.uscourts.gov).

              b. Kline must provide the Third Party Discovery Vendor his email and social
                 media credentials, including his passwords, for every account he identified
                 on his Certification Form, or that should have been included on such Form
                 originally.

                      i. Kline must further conduct a diligent search of his electronic and
                         any other records to confirm that the list of credentials he included
                         on his Certification Form is complete, and to uncover his credentials
                         (including passwords), to any of these accounts.

                     ii. For any and all accounts to which Kline confirms he does not have
                         the credentials, he will submit a declaration under oath and under
                         penalty of perjury, to that effect, and which states with specificity
                         the reasons why such credentials are unavailable to Kline.




                                                    4

Case 3:17-cv-00072-NKM-JCH Document 610 Filed 12/23/19 Page 4 of 16 Pageid#: 7890
                c. Kline must provide his Walmart phone he described, as well as his home
                   computer that he identified, to the Third Party Discovery Vendor for
                   imaging.

                d. Kline must sign and provide to the Third Party Discovery Vendor the
                   privacy and consent forms required by Twitter, as well as such forms
                   required by the social media companies for the other accounts Kline listed
                   or should have listed on his Certification Form. Plaintiffs’ counsel shall
                   promptly re-send any missing forms to Kline for execution, and no later
                   than Friday, November 29, 2019 at 12:00 p.m.

  Dkt. 599 at 14–15 (¶ 41).

          7.       In the very next paragraph, this Court wrote that “Kline should promptly inform the

  Court and Plaintiffs upon completion of each of the aforementioned steps toward purging himself

  of contempt.” Dkt. 599 at 15 (¶ 42).

          8.       In the Civil Contempt Order, this Court reiterated that Kline was ordered to appear

  on December 16, 2019 at 11:00 a.m. for the Second Civil Contempt Hearing, and further warned

  that “[i]f Kline remains in non-compliance on that date, this Court is prepared to hold him in

  custody until he purges himself of his contempt.” Dkt. 599 at 2.

          9.       On December 6, 2019, Plaintiffs filed a renewed motion for evidentiary sanctions

  against Kline. Dkt. 601. Therein, Plaintiffs wrote that, “[a]s of this filing, Kline has failed to purge

  himself of his civil contempt.” Id. at 16. Plaintiffs then parsed each of the requirements set forth

  in paragraph 41 of this Court’s Order Finding Elliott Kline in Civil Contempt and documented

  how Kline failed to fulfill each of those obligations. Id.

          10.      On December 10, 2019, this Court issued a Show Cause Order to Kline, which

  ordered Kline to submit by December 13, 2019, “a brief or response addressing any and all steps

  Kline has taken to purge himself of contempt. Specifically, Kline shall address how and when he

  satisfied each of the discovery obligations set forth in paragraph 41 of this Court’s Order Finding

  Elliott Kline in Civil Contempt.” Dkt. 602 at 2. This Order also required Kline to advise the Court

                                                     5

Case 3:17-cv-00072-NKM-JCH Document 610 Filed 12/23/19 Page 5 of 16 Pageid#: 7891
  on the status of his previously-mentioned efforts to secure counsel. Id. And, it ordered Kline to

  bring with him to the Second Civil Contempt Hearing his home computer that he identified, so

  that it could be turned over to the Third Party Discovery Vendor for imaging. Id.

          11.     On December 10, 2019, this Court also ordered Plaintiffs to file a supplemental

  brief by December 13, 2019, addressing, among other things, “any further steps Kline has taken

  (or failed to take) to purge himself of civil contempt.” Dkt. 603 at 1.

          12.     On December 13, 2019, Kline submitted a response to Plaintiffs and Judge Hoppe’s

  Chambers, though not to this Court, as was required. Kline’s response did not state “how and when

  he had satisfied each of the discovery obligations set forth in paragraph 41” of the Civil Contempt

  Order, as was required, nor did it advise the Court regarding Kline’s purported efforts to seek

  counsel, as was also required. Kline did argue that he “ha[s] been entirely in compliance with [his]

  discovery obligations to the best of [his] ability.” Kline further provided another password to an

  e-mail account requested by Plaintiffs; responded that he had turned over all other available

  account information; and explained he could not find his home computer that he disclosed in his

  deposition. Kline also requested the Second Civil Contempt Hearing be continued from December

  16, 2019 to a later date; or that he be allowed to appear telephonically.

          13.     On December 13, 2019, Plaintiffs also submitted a response as directed by this

  Court’s Order, in which they asserted, among other things, they were “unaware of any further steps

  that Kline has taken to purge himself of contempt since December 5, 2019, when he produced a

  single document in response to the Requests for Production and provided deficient responses to

  Plaintiffs’ First Set of Interrogatories.” Dkt. 604 at 2.

          14.     On December 13, 2019, this Court entered an Order denying Kline’s request to

  continue the Second Civil Contempt Hearing, or to permit him to enter a telephonic appearance.



                                                     6

Case 3:17-cv-00072-NKM-JCH Document 610 Filed 12/23/19 Page 6 of 16 Pageid#: 7892
  Dkt. 605. On December 16, 2019, this Court held the Second Civil Contempt Hearing, as

  scheduled. Dkt. 609 (Hr’g Tr.).



                                            Governing Law

         15.     “A court may impose sanctions for civil contempt to coerce obedience to a court

  order or to compensate the complainant for losses sustained as a result of the contumacy.” Cromer

  v. Kraft Foods N. Am., Inc., 390 F.3d 812, 821 (4th Cir. 2004). The “essence” of civil contempt

  “is to coerce future behavior.” Consol. Coal Co. v. Local 1702, United Mineworkers of Am., 683

  F.2d 827, 830 (4th Cir. 1982); see also Civil Contempt Order, Dkt. 599 at 7–9 (¶¶ 15–22) (further

  describing law applicable to civil contempt).

         16.     Potential remedies for civil contempt include the ability to award damages and

  attorney’s fees to the aggrieved party, or to imprison the contemnor until he purges himself of

  contempt. See, e.g., Rainbow School v. Rainbow Early Educ. Holding LLC, 887 F.3d 610, 617 (4th

  Cir. 2018); Victor Stanley, Inc. v. Creative Pipe, Inc., 269 F.R.D. 497, 537 (D. Md. 2010) (citing

  authorities). But “in selecting sanctions, a court is obliged to use the least possible power adequate

  to the end proposed.” Spallone v. United States, 493 U.S. 265, 276 (1990).

         17.     Defenses to civil contempt include a present inability to comply with the order in

  question and substantial compliance with such order. United States v. Rylander, 460 U.S. 752, 757

  (1983); SEC v. SBM Inv. Certificates, Inc., No. 06-cv-866, 2012 WL 706999, at *10 (D. Md.

  Mar. 2, 2012). A party raising the former defense must affirmatively produce evidence showing a

  present inability to comply with the order in question.” United States v. Walden, No. 1:16-cv-42,

  2019 WL 1028529, at *3 (N.D. W. Va. Mar. 4, 2019) (citing United States v. Butler, 211 F.3d 826,

  831 (4th Cir. 2000)). As to the latter, “[t]o benefit from the substantial compliance defense, the



                                                    7

Case 3:17-cv-00072-NKM-JCH Document 610 Filed 12/23/19 Page 7 of 16 Pageid#: 7893
  violating party must show that it took all reasonable steps to ensure compliance.” Schwartz v. Rent-

  a-Wreck of Am., 261 F. Supp. 3d 607, 615 (D. Md. 2017); see also United States v. Darwin Constr.

  Co., Inc., 873 F.2d 750, 755 (4th Cir. 1989). 1



                                         Findings of Contempt

         18.     This Court has reviewed the record, the parties’ submissions to this Court before

  the Second Civil Contempt Hearing, Kline’s testimony at the hearing and the other evidence and

  argument presented by the parties at such hearing.

         19.     Upon such review, this Court continues to find by clear and convincing evidence

  that Kline remains in contempt of court. See JTH Tax, Inc. v. H & R Block E. Tax Servs., 359 F.3d

  699, 705 (4th Cir. 2004).

         20.     Separately, this Court finds that Kline has failed to meet his burden of showing that

  he has purged himself of contempt. See Butler, 211 F.3d at 831; see also Walden, 2019 WL

  1028529, at *3; First Mariner Bank v. Resolution Law Grp., P.C., No. 12-cv-1133, 2014 WL

  1681986, at *2 (D. Md. Apr. 28, 2014).

         21.     In paragraph 41 of the Civil Contempt Order, this Court set forth steps Kline was

  required to complete in order to purge himself of contempt. Dkt. 599 at 14–15 (¶ 41). This Court

  finds by clear and convincing evidence that Kline has not completed the requisite steps.




         1
             Some courts within the Fourth Circuit have reached differing conclusions on the issue
  whether a party’s good-faith attempt to comply constitutes a defense to civil contempt. Compare
  Lambert v. Gift Dev. Grp., LLC, No. 1:18-cv-215, 2019 WL 177078, at *2 (M.D.N.C. Jan. 11,
  2019) (writing that “a good-faith attempt to comply with the court’s order” is a defense to civil
  contempt), with SBM Inv. Certificates, Inc., 2012 WL 706999, at *10 n.21 (writing that the Fourth
  Circuit has subsequently rejected this defense). But even assuming, without deciding, that good
  faith is a defense, it would not help Kline here, because he has not demonstrated that he made such
  a good faith attempt to purge himself of contempt.
                                                    8

Case 3:17-cv-00072-NKM-JCH Document 610 Filed 12/23/19 Page 8 of 16 Pageid#: 7894
                   Failure to Respond to Discovery Requests (Para. 41(a))

         22.       Kline was required to “respond in writing fully and completely to Plaintiffs’ First

  Ste of Interrogatories and Plaintiffs’ Requests for Production of Documents.” Dkt. 599 at 14

  (¶ 41(a)) (emphasis added). This Court finds Kline’s responses materially deficient in both form

  and substance.

         23.       Kline’s responses to Plaintiffs’ First Set of Interrogatories were required to be under

  oath—an obligation made clear on page one of the Interrogatories. Fed. R. Civ. P. 33(b)(3); Dkt.

  457-9 at 1. Kline’s responses were not under oath. Dkt. 601-7 at 16; see also Dkt. 609 at 19 (Second

  Civil Contempt Hr’g Tr.).

         24.       Kline was required to email his discovery responses to this Court and to Judge

  Hoppe when they were completed. Dkt. 599 at 14 (¶¶ 41(a), 42). Kline did not do so. See, e.g.,

  Dkt. 609 at 13–14.

         25.       Kline’s responses to Plaintiffs’ First Set of Interrogatories were also substantively

  deficient in numerous respects.

         26.       Interrogatory 1, for example, asked Kline to “[i]dentify all means of communication

  used by you to communicate” concerning Unite the Right, and to provide “all names, aliases, e-

  mail addresses, phone numbers, and Social Media Handles [Kline] used in connection with such

  communications.” Dkt. 457-9 at 8. The Interrogatory specified that “[m]eans of communications

  include, but are not limited to, telephone calls, in-person meetings, and all means of electronic

  communication including, for example, Social Media, email, SMS messages, podcasts, and online

  video.” Id.

         27.       Kline’s response to Interrogatory 1 only identified certain accounts on the Discord

  and Twitter platforms. Dkt. 601-7 at 16.



                                                     9

Case 3:17-cv-00072-NKM-JCH Document 610 Filed 12/23/19 Page 9 of 16 Pageid#: 7895
          28.     Kline did not fully and completely respond to Interrogatory 1. At a minimum, there

   were four e-mail accounts, and accounts on Facebook and Gab that should have been included in

   Kline’s response. See Dkt. 609 at 19–21 (Second Civil Contempt Hr’g Tr.).

          29.     This Court finds incredible Kline’s assertion that he did not know he needed to

   include such information in his interrogatory response. Id. at 20. Kline’s e-mail accounts, as well

   as his Facebook and Gab accounts, were discussed at length in the First Civil Contempt Hearing.

   See, e.g., Dkt. 600 at 26–27, 29, 51–52 (First Civil Contempt Hr’g Tr.). Moreover, the fact that

   Plaintiffs sought discovery from Kline’s e-mail and social media accounts was also a key issue

   addressed throughout the Civil Contempt Order. See, e.g., Dkt. 599 at 11–12. It could come as no

   surprise to Kline that Plaintiffs sought discovery from those sources and that those sources should

   have been listed in Kline’s answer.

          30.     Kline’s answers to other Interrogatories were deficient too. For example,

   Interrogatory 3 asked Kline to “[i]dentify all persons (natural or non-natural) with whom you

   communicated concerning” Unite the Right. Dkt. 457-9 at 8. Kline did not fully and completely

   respond to this Interrogatory. In fact, Kline had already testified that he had communicated with a

   member of Vanguard America, Thomas Ryan Rousseau, and members of the Charlottesville Police

   Department, about the events underlying the Complaint. Dkt. 609 at 21–22. However, Kline did

   not list Rousseau or members of the Charlottesville Police Department in his response to

   Interrogatory 3. Dkt. 601-7 at 16.

          31.     Interrogatory 4 asked Kline to “[i]dentify all Electronic Devices used by [him] to

   communicate concerning the Events, whether before, during, or after the events.” Dkt. 457-9 at 8.

   Kline also failed to fully and completely respond to Interrogatory 4. Kline failed to disclose

   communication using a phone associated with a (347) area code phone number. Dkt. 601-7 at 16.



                                                   10

Case 3:17-cv-00072-NKM-JCH Document 610 Filed 12/23/19 Page 10 of 16 Pageid#: 7896
   Though Kline testified he never had or used that number, Dkt. 609 at 24–25, this Court finds that

   Kline should have in the interest of completeness included any such explanation in his response to

   Interrogatory 4, given the documentation linking him with that (347) number.

          32.     This Court finds those omissions in Kline’s responses to Plaintiff’s First Set of

   Interrogatories significant in their own right. In addition, this Court concludes that these omissions,

   in conjunction with Kline’s other omissions and failures to follow court orders, further demonstrate

   that Kline did not take seriously his obligation to respond to Plaintiffs’ first set of discovery

   requests, raising the substantial prospect that Kline omitted other material information from his

   discovery responses.

          33.     This Court also finds incredible that Kline only had one responsive document to

   Plaintiffs’ Requests for Production of Documents. These document requests required Kline to

   produce any “e-mail, electronic chats, instant messages, text messages, uploads, posts, status

   updates, comments,” and the list goes on (Dkt. 457-8 at 3), that were responsive to their requests.

   This Court assessed Kline’s demeanor in his responses to this Court’s questions concerning his

   search for responsive documents (Dkt. 609 at 34–35), and found unbelievable his explanations

   why he had only one responsive document. Even assuming most communication was done via

   Discord as Kline claims, and that he was involved with “decentralized” organizations ((Dkt. 609

   at 34–35), the Court does not, at this stage, credit Kline’s assertion that he conducted a reasonable

   and diligent search through all available accounts, electronic devices, and sources of records. 2




          2
             In this inquiry, this Court has not faulted Kline for not having access to any electronic
   devices not currently in his possession because the Third Party Electronic Discovery vendor had
   them, or that had already been turned over to Plaintiffs. See, e.g., Dkt. 604 at 4 (describing missing
   Walmart and iPhone).
                                                     11

Case 3:17-cv-00072-NKM-JCH Document 610 Filed 12/23/19 Page 11 of 16 Pageid#: 7897
                   Failure to Document Search for Account Credentials (Para. 41(b))

           34.     In order to purge himself of contempt, Kline was required to “provide the Third

   party Discovery Vendor his email and social media credentials, including his passwords, for every

   account he identified on his Certification Form, or that should have been included on such Form

   originally.” Dkt. 599 at 14 (¶ 41(b)). In so doing, this Court required Kline to conduct a “diligent

   search” for such credentials. Id. (¶ 41(b)(i)). For any accounts for which Kline confirmed he did

   not have such credentials, this Court required Kline to “submit a declaration under oath and under

   penalty of perjury, to that effect, and which states with specificity the reasons why such credentials

   are unavailable to Kline.” Id. (¶ 41(b)(ii)).

           35.     Kline failed to comply with his obligations set forth in paragraph 41(b) of the Civil

   Contempt Order as well. Namely, Kline failed to inform this Court and Plaintiffs upon completion

   of the search required by paragraph 41(b)(i), as this Court had ordered that “Kline should promptly

   inform the Court and Plaintiffs upon completion of each of the aforementioned steps toward

   purging himself of contempt.” Id. ¶ 42. Moreover, Kline simply failed to submit any declaration

   under oath stating with specificity the reasons why he had been unable to access credentials for

   any email and social media accounts. Id. ¶ 41(b)(ii).



                   Other Requirements Satisfied (Para. 41(c), (d))

           36.     While Plaintiffs will still be able to argue that Kline’s failures with respect to

   Paragraph 41(c) and (d) of the Civil Contempt Order caused them to incur unnecessary fees and

   costs, and/or impaired their ability to timely make their case, this Court finds that Kline has

   fulfilled any obligations with respect to these provisions. He testified under oath that his home

   computer could not be found, and he has already turned over his Walmart phone upon this Court’s



                                                    12

Case 3:17-cv-00072-NKM-JCH Document 610 Filed 12/23/19 Page 12 of 16 Pageid#: 7898
   order. Dkt. 609 at 12; Dkt. 604 at 4. Moreover, it appears from Plaintiffs’ response to this Court’s

   inquiry at the Second Civil Contempt Hearing that they agree Kline cannot at this time take any

   further steps to fill out privacy or consent forms for any other social media companies, since Kline

   has asserted he has no access to those accounts and does not recall the e-mail addresses associated

   with such accounts. Dkt. 609 at 9–10.

          37.     This Court finds that Kline has failed to purge himself of contempt. This Court

   further finds by clear and convincing evidence that Kline remains in contempt. Notably, nearly

   two years after they were first served on Kline, he still has failed to fully and completely respond

   to Plaintiffs’ First Set of Interrogatories and First Set of Requests for Production of Documents,

   as paragraph 41(a) of the Civil Contempt Order required. Moreover, Kline failed to satisfy his

   obligations in paragraph 41(b) of the Civil Contempt Order, to document and explain with

   specificity why he is unable to access each of the e-mail and social media accounts to which Kline

   confirms he does not have access. Further still, Kline failed to comply with court orders in

   numerous (and simple) respects, such as e-mailing the Court and Plaintiffs upon completion of

   each step set forth to purge himself of contempt. These collective deficiencies were such that this

   Court cannot conclude that Kline made a real, good-faith effort at purging himself of contempt, or

   that he “took all reasonable steps to ensure compliance” with this Court’s Civil Contempt Order,

   Schwartz, 261 F. Supp. 3d at 615.



                  Kline’s Other Relevant Conduct

          38.     This Court further notes and is troubled by the substantial amount of time Kline

   took to begin purging himself of contempt. Indeed, Kline only turned over his (deficient) discovery

   responses to Plaintiffs on December 5, 2019—i.e., ten days after this Court found Kline in



                                                   13

Case 3:17-cv-00072-NKM-JCH Document 610 Filed 12/23/19 Page 13 of 16 Pageid#: 7899
   contempt, and it was three days after Kline begin incurring $200 per day fines. See, e.g., Dkt. 609

   at 14–18 (describing Kline’s efforts in the interim).

          39.     This Court further notes and is troubled by Kline’s failure to timely respond to

   Plaintiffs’ Second Set of Interrogatories. While Kline’s failure to comply with this particular and

   subsequent discovery obligation did not form a basis for this Court’s finding that Kline was in civil

   contempt, it nonetheless undermines Kline’s ability to assert that he has had a change of heart or

   that he is now acting in good faith to comply with his outstanding discovery obligations. This

   Court further finds Kline’s response that he has not received a copy of Plaintiffs’ Second Set of

   Interrogatories to be spurious. Indeed, at the First Civil Contempt Hearing, a copy of the document

   was provided to Kline.

          40.     In short, not only was Kline found in civil contempt, and not only did he fail to take

   the steps required to purge himself of contempt, but he was slow to act in making the effort to

   purge himself of contempt, and his other conduct since then indicates he has not changed his

   contumacious behavior.



                                        Civil Contempt Sanctions

          41.     The Court has the power to coerce compliance with its orders, and it may exercise

   that authority by ordering a defendant to be incarcerated or to pay a fine, or both, until he purges

   himself of his contempt. United States v. Mine Workers, 330 U.S. 258, 303–04 (1947). In selecting

   sanctions, the Court “is obliged to use the least possible power adequate to the end proposed.”

   Spallone v. United States, 493 U.S. 265, 276 (1990) (quotation marks and citation omitted).

          42.     At the Civil Contempt Hearing on November 25, 2019, and as further memorialized

   in the Civil Contempt Order, this Court has imposed upon Kline a fine of $200 per day of non-



                                                    14

Case 3:17-cv-00072-NKM-JCH Document 610 Filed 12/23/19 Page 14 of 16 Pageid#: 7900
   compliance, payable to Plaintiffs. This Court suspended the sanctions so that the first $200 fine

   would be incurred on December 2, 2019, at 5:00 P.M. EST, if Kline remained in non-compliance

   on that date and time; and each subsequent daily $200 fine would be incurred at 5:00 P.M. EST,

   on each following day of non-compliance, and continuing until Kline purges himself of contempt.

   Dkt. 600 at 78–79; Dkt. 599 at 13 (¶ 37).

          43.     In the Civil Contempt Order, this Court found that the imposition of this monetary

   sanction was “appropriate and tailored at this time to coerce Kline into complying with this Court’s

   and Judge Hoppe’s discovery orders, using the least possible power adequate to the end proposed.”

   Dkt. 599 at 13 (¶ 38) (citation omitted). However, “[s]hould the imposition of such daily fines

   prove insufficient to achieve this end,” this Court warned that it was “prepared to impose a more

   severe sanction in order to coerce Kline into compliance with these orders, namely, to incarcerate

   Kline until he purges himself of contempt.” Id.

          44.     This Court finds that these sanctions imposed to date have not been sufficient to

   coerce Kline into compliance with this Court’s orders. This Court further finds that more stringent

   sanctions are therefore appropriate and necessary to achieve this end.

          45.     Accordingly, this Court has also ordered—as a further means to coerce Kline to

   complete his discovery obligations—that by December 30, 2019 at 5:00 p.m. EST, Kline shall

   pay $600 to Plaintiffs. This sum represents three days of his non-compliance with this Court’s

   Orders and failure to purge himself of contempt. 3 In addition, this Court continues to impose upon

   Kline (and in favor of Plaintiffs) a remedial fine of $200 per day of his non-compliance, which

   fines began to be assessed starting December 2, 2019, and have continued to be incurred on each




          3
           Kline previously testified that he currently had funds to satisfy a financial obligation of
   this magnitude. Dkt. 600 at 60.
                                                     15

Case 3:17-cv-00072-NKM-JCH Document 610 Filed 12/23/19 Page 15 of 16 Pageid#: 7901
   day thereafter with the exception of the dates between December 16, 2019 and the date of the

   issuance of this Order.

          46.     Finally, this Court ORDERS Kline to appear at the United States Courthouse in

   Charlottesville, Virginia, on Monday, January 6, 2020, at 12:00 P.M. EST, and surrender himself

   to the custody of the United States Marshals Service. Kline shall bring with him any and all

   documents, electronic devices, credentials to access e-mail and social media accounts, and

   materials he would need to purge himself of contempt.



                                  Steps to Purge Himself of Contempt

          47.     Kline still has an opportunity to reduce his fines, and if necessary, imprisonment,

   by purging himself of contempt by completing the steps set forth in paragraph 41(a) and (b) of this

   Court’s Civil Contempt Order. Absent further written order from this Court, he shall surrender

   himself as directed on January 6, 2020.

          It is so ORDERED.

          The Clerk of the Court is directed to send a certified copy of this Order to the parties. The

   Clerk of the Court is further directed to send a certified copy of this Order as well as this Court’s

   Order Finding Elliott Kline in Civil Contempt (Dkt. 599) to Elliott Kline at both email addresses

   he has provided as well as by mail to his address of record.

          Entered this 23rd     day of December, 2019.




                                                    16

Case 3:17-cv-00072-NKM-JCH Document 610 Filed 12/23/19 Page 16 of 16 Pageid#: 7902
